

COBANK, ACB
$20,000,000.00 CREDIT FACILITIES
TO
ARTESIAN WATER COMPANY, INC.


LOAN CLOSING CHECKLIST


No.
DOCUMENT
TO BE EXECUTED/PERFORMED BY:
NUMBER OF COPIES
 
Rec'd
1.
Amended and Restated Credit Agreement
· Exhibit A: Definitions and Rules
· Exhibit B: Form of Promissory Note
· Exhibit C: Form of Annual Officer's Certificate
· Schedule 4.04: Litigation
· 8.01: Addresses, Etc. For  Communications
 
Authorized Officer of the Company (See Board Resolution) and CoBank
1 original and 1 copy
 
9/28/2017
2.
Amended and Restated Promissory Note  ($20,000,000)
 
Authorized Officer of the Company (See Board Resolution) and CoBank
1 original and 1 copy
 
9/28/2017
3.
Secretary's Certificate attaching:
· Exhibit A: Board Resolutions
· Exhibit B: Incumbency Certificate.
· Exhibit C: Certificate of Incorporation (certified by the Secretary of State
of Delaware)
· Exhibit D: Bylaws
· Exhibit E:  Good Standing Certificate
 
Secretary of the Company
1 original and 1 copy
9/28/2017
4.
Loan Origination Fee(s)
 
Waived by CoBank
N/A
N/A
5.
Closing Officer's Certificate
Financial Officer
2 originals (or 1 original and 1 copy_
9/28/2017
6.
Evidence of Insurance
 
Company
2 copies of a certificate of insurance
9/28/2017
7.
Notice to  Company
CoBank to Provide
2 copies
 
9/28/2017
8.
Closing Costs and Legal Fees
 
Company
 
Post-Closing

--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT








BETWEEN






ARTESIAN WATER COMPANY, INC.




AND




COBANK, ACB






DATED AS OF SEPTEMBER 28, 2017



--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.
Definitions

SECTION 1.02.
Rules of Interpretation

ARTICLE 2
AMOUNT AND TERMS OF LOANS

SECTION 2.01.
The Commitment

SECTION 2.02.
Purpose

SECTION 2.03.
Availability

SECTION 2.04.
Interest

SECTION 2.05.
Commitment Fees

SECTION 2.06.
Repayment

SECTION 2.07.
Prepayment

SECTION 2.08.
Note

SECTION 2.09.
Security

SECTION 2.10.
Payments

SECTION 2.11.
Broken Funding Surcharge

ARTICLE 3  CONDITIONS PRECEDENT

SECTION 3.01.
Conditions Precedent to Initial Loan

SECTION 3.02.
Conditions to Each Loan

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

SECTION 4.01.
Organizations and Good Standing

SECTION 4.02.
Subsidiaries

SECTION 4.03.
Financial Statements

SECTION 4.04.
Litigation

SECTION 4.05.
Taxes

SECTION 4.06.
Liens

SECTION 4.07.
Title to Properties

SECTION 4.08.
[Reserved].

SECTION 4.09.
Calamities, Strikes, etc.

SECTION 4.10.
Restrictions on the Company

SECTION 4.11.
No Conflicts

SECTION 4.12.
No Defaults

SECTION 4.13.
Compliance with Laws

SECTION 4.14.
Validity. Enforceable Obligations

SECTION 4.15.
Full Disclosure

SECTION 4.16.
Use of Proceeds

SECTION 4.17.
ERISA

SECTION 4.18.
Principal Place of Business; Records

SECTION 4.19.
Rate Matters

SECTION 4.20.
System Condition; Water Rights

SECTION 4.21. [Intentionally Omitted]

SECTION 4.22.
Investment Company Act.

SECTION 4.23.
No Default Under Other Agreements

SECTION 4.24.
Indebtedness

SECTION 4.25.
Solvency

SECTION 4.26.
Insurance

SECTION 4.27.
Franchise, Licenses, Etc.

ARTICLE 5  FURNISHING FINANCIAL AND OTHER INFORMATION

SECTION 5.01.
Annual Financial Statements of Company

SECTION 5.02.
Financial Statements of the Corporation

SECTION 5.03.
SEC and Other Related Reports

SECTION 5.04.
Requested Information

SECTION 5.05.
Officer's Annual Certificate

SECTION 5.06.
Inspection

SECTION 5.07.
Notice of Default

SECTION 5.08.
Notice of Non-Environmental Litigation

SECTION 5.09.
Notice of Environmental Matters

SECTION 5.10.
ERISA Reportable Events

ARTICLE 6  COVENANTS

SECTION 6.01.
Compliance With Laws and Agreements

SECTION 6.02.
Capitalization

SECTION 6.03
Licenses, Etc.

SECTION 6.04.
Water Rights

SECTION 6.05.
Loans and Investments

SECTION 6.06.
Guarantees

SECTION 6.07.
Mergers; Acquisitions: Etc

SECTION 6.08.
Transfer of Assets

SECTION 6.09.
Change in Business

SECTION 6.10.
Distributions

SECTION 6.11.
Preservation of Existence, Franchise and Assets

SECTION 6.12.
Books and Records

SECTION 6.13.
Payment of Taxes and Other Indebtedness

SECTION 6.14.
Insurance

SECTION 6.15.
Performance of Obligation

SECTION 6.16.
Audits/Inspections

SECTION 6.17.
Nature of Business

SECTION 6.18.
Arm's-Length Transactions

SECTION 6.19.
Fiscal Year; Organization Documents

SECTION 6.20.
Liens

SECTION 6.21.
Indebtedness

SECTION 6.22.
EBITDA to Interest Coverage Ratio

SECTION 6.23.   Sanctions, Etc…………………………………………………………….15
ARTICLE 7  EVENTS OF DEFAULT

SECTION 7.01.
Events of Default

SECTION 7.02.
Acceleration; Remedies

SECTION 7.03.
Application of Payments After Event of Default.

ARTICLE 8  MISCELLANEOUS

SECTION 8.01.
Notices and Other Communications; Facsimile Copies

SECTION 8.02.
Rights of Set-Off.

SECTION 8.03.
Successors and Assigns

SECTION 8.04.
No Waiver; Remedies Cumulative

SECTION 8.05.
Payment of Expenses, Etc.

SECTION 8.06. Amendments, Waivers and Consents

SECTION 8.07.
Counterparts

SECTION 8.08.
Headings

SECTION 8.09.
Survival of Indemnification and Representations and Warranties

SECTION 8.10.
Governing Law

SECTION 8.11.
Waiver of Jury Trial

SECTION 8.12.
Severability

SECTION 8.13.
Further Assurances

SECTION 8.14.
Entirety

SECTION 8.15.
Binding Effect; Continuing Agreement

SECTION 8.16.
Confidentiality

SECTION 8.17.
USA PATRIOT ACT

EXHIBIT A
DEFINITIONS AND RULES OF INTERPRETATION

EXHIBIT B
FORM OF PROMISSORY NOTE

EXHIBIT C
FORM OF ANNUAL COMPLIANCE  CERTIFICATE

SCHEDULE 4.04  LITIGATION
SCHEDULE 8.01  WRITTEN NOTICE AND TELEPHONIC COMMUNICATIONS



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this "Agreement") is
entered into as of September 28, 2017, between ARTESIAN WATER COMPANY, INC., a
Delaware corporation (the "Company"), and CoBANK, ACB, a federally chartered
instrumentality of the United States (the "Lender" or "CoBank").
BACKGROUND


The Company and CoBank are parties to a Revolving Credit Agreement dated as of
January 19, 2010, as amended (collectively, the "Existing Credit Agreement").
The parties now desire to amend and restate the Existing Credit Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend and restate the
Existing Credit Agreement to read as follows:


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Definitions. Except as otherwise expressly provided in this
Agreement, capitalized terms used in this Agreement and defined in Exhibit A
hereto shall have the meanings set forth in such Exhibit.
SECTION 1.02. Rules of Interpretation. Except as otherwise expressly provided in
this Agreement, the rules of interpretation set forth in Exhibit A hereto shall
apply to this Agreement.


ARTICLE 2
AMOUNT AND TERMS OF LOANS
SECTION 2.01. The Commitment.  On the terms and conditions set forth in this
Agreement, the Lender agrees to make loans (each a "Loan" and collectively the
"Loans") to the Company from time to time during the period commencing on the
date hereof and ending on July 20, 2018 or such later date as CoBank may, in its
sole discretion, authorize in writing (the "Maturity Date"), in an aggregate
principal amount not to exceed, at any one time outstanding, $20,000,000 (the
"Commitment"). Within the limits and during the term of the Commitment, the
Company may borrow, prepay pursuant to Section 2.07 hereof, and reborrow.


SECTION 2.02. Purpose.  The purpose of the Loans is to finance the operations of
the Company and to provide up to $10,000,000 for the purpose of making loans to
Artesian Water Maryland, Inc. The Company agrees to use the proceeds of the
Loans for those purposes and no other.


SECTION 2.03. Availability. Loans will be made available on any Business Day
upon the telephonic,  written, or, if provided by separate agreement between the
parties, electronic request of an authorized employee of the Company; provided,
however, that any request made telephonically shall be promptly confirmed in
writing by the Company if required by CoBank. Requests for Loans must be
received not later than 12:00 Noon, Eastern time on the date the Loan is to be
made.  Loans will be made available by wire transfer of immediately available
funds. Wire transfers shall be made to such account or accounts as may be
authorized by the Company on forms supplied or approved by CoBank.


 SECTION 2.04.Interest.


 (A) Interest Rate Options. The Company agrees to pay interest on the unpaid
principal balance of the Loans in accordance with one or more of the following
interest rate options, as selected by the  Company in accordance with the terms
hereof:


 (1)Weekly Variable Rate Option. At a rate per annum equal to the rate of
interest established by CoBank on the first Business Day of each week (the
"Variable Rate Option"). The rate established by CoBank shall be effective until
the first Business Day of the next week. Each change in the rate shall be
applicable to all balances subject to this option and information about the then
current rate shall be made available upon telephonic request.


(2) LIBOR Option.  At a fixed rate per annum equal to the LIBOR plus 1.50% (the
"LIBOR Option"). Under this option rates may be fixed: (A) for Interest Periods
of 1, 2, 3, or 6, months, as selected by the  Company; provided, however, that
in no event may rates be fixed for Interest Periods expiring after the Maturity
Date; (B) on balances of $100,000 or in multiples thereof; (C) on a Banking Day
on 3 Banking Days' prior notice; and (D) on not more than five (5) separate
balances at any one time.


 (B)Elections. Subject to the limitations set forth above, the  Company: (1)
shall select the applicable rate option(s) each time it requests a Loan; (2)
may, on three Banking Days' notice, elect to convert balances bearing interest
at the Variable Rate Option to the LIBOR Option; (3) may, three (3) Banking
Days' prior to the expiration of any Interest Period elect, effective on the
last day of the Interest Period, to refix a rate under the LIBOR Option or
convert the balance the Variable Rate Option. .  In the absence of an election
provided for herein, the Company shall be deemed to have elected the Variable
Rate Option.  All elections provided for herein may be made telephonically, in
writing, or, if agreed to in a separate agreement, electronically, and must be
received by 12:00 Noon Company's local time on the applicable day.  Any election
made telephonically, shall, if required by CoBank, be promptly confirmed in
writing.


 (C)Calculation and Payment.  Interest shall be calculated on the actual number
of days each Loan is outstanding on the basis of a year consisting of 360 days. 
In calculating interest, the date each Loan is made shall be included and the
date each Loan is repaid shall, if received before 3:00 P.M. Mountain time, be
excluded.  Interest shall be: (1) calculated monthly in arrears as of the last
day of each month and on the Maturity Date; and (2) due and payable on the 20th
day of the following month and on the Maturity Date.  Notwithstanding the
foregoing, at CoBank's option, interest on balances bearing interest at the
LIBOR Option shall be payable on the last day of the Interest Period or, in case
of Interest Periods of longer than three months, at three month intervals.


 (D)Additional Provisions Regarding LIBOR Option.  Notwithstanding any other
provision hereof, CoBank shall have the right to temporarily suspend or
permanently terminate the  Company's ability to fix rates under the LIBOR Option
or for one or more Interest Periods if, for any reason whatsoever (including a
change in Applicable Law): (1) LIBOR is no longer being quoted in the London
interbank market or is no longer being quoted for an Interest Period; (2) CoBank
is prohibited from offering rates based on LIBOR; or (3) CoBank's cost to fund
balances bearing interest at the LIBOR Option (as determined by CoBank in its
sole discretion) increases beyond any corresponding increase in LIBOR or
decreases less than any corresponding decrease in LIBOR. In addition, if as a
result of a change in Applicable Law or otherwise, CoBank is required to
allocate additional capital to, or otherwise bear increased costs as a result of
maintaining balances under, the LIBOR Option, the  Company agrees to indemnify
CoBank upon demand against all such costs.


 SECTION 2.05.Commitment Fees.  In consideration of the Commitment, the  Company
agrees to pay to the Lender a commitment fee on the average daily unused portion
of the Commitment from the date hereof until the Commitment expires or is
terminated at the rate of 1/4th of 1% (0.25%) per annum (calculated on an
actual/360 day basis). Such fees shall be: (a) calculated quarterly in arrears
as of the last day of each calendar quarter and on the date the Commitment
expires or is terminated; and (b) due and payable on the 20th day of each
January, April, July and October and on the date the Commitment expires or is
terminated.  Such fee shall be payable for each quarter or portion thereof
during the original or any extended term of the Commitment; provided, however,
that nothing contained herein shall obligate CoBank to extend the term of the
Commitment.


 SECTION 2.06.Repayment.  The Loans shall mature and be due and payable on the
Maturity Date.


 SECTION 2.07.Prepayment.


(A) Voluntary. The  Company shall have the right upon one, or, in the case of
LIBOR Balances, three Business Days prior notice (which notice shall be
irrevocable), to prepay the Loans in whole or part. In the event the Company
prepays any LIBOR Balance, then at the time thereof, the Company shall pay to
CoBank a prepayment surcharge calculated in accordance with Section 2.11 hereof.


(B) Mandatory. The Company shall prepay the Loans if required pursuant to
Section 7.02 hereof.


 SECTION 2.08.Note. The  Company's obligation to repay the Loans shall be
evidenced by a promissory note in substantially the form of Exhibit B hereto,
duly completed, dated the date hereof, and in the amount of the Commitment (the
"Note").


SECTION 2.09. Security.  The Company's obligations under the Credit Documents
shall be secured by a statutory first priority Lien on all equity which the
Company may now own or hereafter acquire or be allocated in the Lender and all
proceeds thereof. The Company agrees to take such steps (including the execution
and recording of such instruments and documents) as the Lender may from time to
time require in order to confirm or enable the Lender to realize upon its Lien.


 SECTION 2.10. Payments.


 (A)Manner of Making Payments. The  Company shall make all payments to the
Lender under this Agreement and the other Credit Documents by wire transfer of
immediately available funds in accordance with the following wire transfer
instructions (or in accordance with such other wire transfer instructions as the
Lender may direct by notice):


Name of Bank:  COBANK
Location: Greenwood Village, CO
ABA No. 307088754
Reference: Artesian Water Company, Inc.


 (B)Business Days. In the event any day on which any payment required to be made
hereunder or under the Note is not a Business Day, then such payment shall be
due and payable on the next Business Day and, in the case of principal, interest
shall continue to accrue thereon.


 (C)Records. The Lender shall keep a record of the unpaid principal balance of
the Loans, the interest rate elections made with respect thereto, the interest
accrued on the Loans, and all payments made with respect to the Loans, and such
record shall, absent proof of error, be conclusive evidence of the outstanding
principal and interest on the Loans.


SECTION 2.11. Broken Funding Surcharge.  In the event the Company:  (i) repays
any LIBOR Balance prior to the last day of the Interest Period applicable
thereto, whether such payment is made voluntary, by reason of acceleration, or
otherwise; or (ii) fails for any reason to borrow, convert to, or renew any
LIBOR Balance on the date fixed therefor, then the  Company shall pay to the
Lender a surcharge calculated in accordance with the next sentence hereof.  Such
surcharge shall be in an amount equal to the greater of: (i) the present value
of the sum of: (a) any funding losses imputed by the Lender to have been
incurred as a result of such payment, conversion or failure; and (b) a per annum
yield of ½ of 1% on the amount prepaid, converted or not borrowed for the period
such amount was scheduled to have been outstanding at such fixed rate; or (ii)
$300.  Such surcharge shall be determined and calculated in accordance with
methodology established by the Lender, a copy of which will be made available
upon request.


ARTICLE 3
CONDITIONS PRECEDENT


SECTION 3.01. Conditions Precedent to Initial Loan.  The obligation of the
Lender to make the initial Loan to the Company is subject to the conditions
precedent that the Lender shall have received, on or before the day of such
initial Loan, each of the following (which, in the case of instruments or
documents, must be originals and in form and content satisfactory to the
Lender):


(A) This Agreement. This Agreement, duly executed by each of the parties hereto
in sufficient counterparts for each party hereto.


(B) The Note. The Note duly executed by the  Company.


 (C)Secretary's Certificate. A certificate of the Secretary of the Company in
form and content prescribed by CoBank, attaching and certifying as to each of
the following (each of which must be in form and content reasonably acceptable
to CoBank): (1) resolutions of the  Company's board of directors authorizing the
transactions contemplated herein and in the other Credit Documents; (2) a
certificate of incumbency showing the names and true ink signatures of the
officers of the  Company that are authorized to enter into this Agreement and
the other Credit Documents; (3) the certificate of incorporation of the 
Company, as amended to the date hereof; (4) the bylaws of the  Company, as
amended to the date hereof; and (5) a certificate of the Secretary of State of
Delaware attesting to the due incorporation and good standing of the Company in
the State of Delaware.


(D) [Intentionally Omitted].


(E) Fees and Expenses. Payment by the  Company of all fees and expenses owed by
it to the Lender.


(F) Insurance.  Such evidence as the Lender shall require that the  Company is
in compliance with Section 6.14 hereof.


(G) Officer's Certificate.  A certificate of a Financial Officer of the Company
as of the Closing Date in form and content prescribed by CoBank.


SECTION 3.02. Conditions to Each Loan.  The obligation of the Lender to make any
Loan to the  Company, including the initial Loan, is subject to the conditions
precedent that: (A) each of the representations and warranties set forth herein
and in such other Credit Documents be true and correct on the date of such Loan,
except to the extent such representations and warranties expressly related to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date); (B) no
Default or Event of Default shall have occurred and be continuing; and (C) at
the time of such Loan, there shall not exist any event which could reasonably be
expected to have a Material Adverse Effect.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


The  Company hereby represents and warrants to the Lender that:


SECTION 4.01. Organizations and Good Standing.  The Company is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware with corporate power and authority to own and operate its
properties and to carry on its business as now conducted, which consists of the
gathering, purification, transportation, storage and distribution of water
solely in the State of Delaware. The Company is a wholly -owned subsidiary of
Artesian Resources Corporation, a corporation duly incorporated and validly
existing in good standing under the laws of the State of Delaware (the
"Corporation").


SECTION 4.02. Subsidiaries. The Company has no Subsidiaries.


SECTION 4.03. Financial Statements. (A) The balance sheets of the Company for
the year ended December 31 in each of the years 2015 and 2016 and the related
statements of income, retained earnings and cash flows for the years ended on
said dates, copies of all of which have been furnished to the Lender,
accompanied by a report thereon containing an opinion unqualified as to scope
limitations imposed by the Company and otherwise without qualification except as
therein noted, by the Company's independent certified public accountants, have
been prepared in accordance with generally accepted accounting principles
consistently applied and the applicable provisions of the regulatory authorities
having jurisdiction in the premises, are correct and complete, and present fully
and fairly the financial position of the Company as of such dates and the
results of its operations and changes in its financial position for such
periods.
(B) Since December 31, 2016, there has been no change in the condition,
financial or otherwise, of the Company as shown on the balance sheet as of such
date except increases, if any, in its current indebtedness to banks incurred for
working capital and except changes in the ordinary course of business, none of
which individually or in the aggregate has had a Material Adverse Effect.
(C) All budgets, projections, feasibility studies, and other similar
documentation submitted by the Company to the Lender in connection with the
transactions contemplated by this Agreement were based upon assumptions that
were reasonable and, as of the date hereof, no fact has come to light, and no
event has occurred, that would cause any such assumption not to be reasonable.
SECTION 4.04. Litigation. Except as set forth in Schedule 4.04 hereof, there are
no actions, suits or proceedings pending or, to the best of the knowledge of the
Company, threatened against or affecting the Company at law or in equity or
before or by any Governmental Authority, that would reasonably be expected to
involve the possibility of any material judgment or liability against the
Company or otherwise have a Material Adverse Effect. The Company is not in
default with respect to any order of any court or Governmental Authority.


SECTION 4.05. Taxes. The Company has filed prior to delinquency all required tax
returns and paid all applicable federal, state and local taxes, other than taxes
not yet due or that may hereafter be paid without penalty, and the Company has
no knowledge of any material deficiency or additional assessment in connection
therewith not provided for on the books of the Company.


SECTION 4.06. Liens. There are no Liens on any property of the Company other
than the Lien of the Indenture and Permitted Encumbrances.


SECTION 4.07. Title to Properties. The Company has good title to all its
property and assets reflected on the balance sheet of the Company as of December
31, 2016 (other than property or assets subsequently disposed of in the normal
and ordinary course of business).


SECTION 4.08. [Reserved].


SECTION 4.09. Calamities, Strikes, etc. Since December 31, 2016, the business,
properties and assets of the Company have not been adversely affected in any
substantial way as the result of any fire, explosion, accident, windstorm,
strike, labor disturbance, lockout, combination of workmen, requisition or
taking of property by the United States or any agency thereof or by the State of
Delaware or any municipality or other agency thereof, flood, drought, embargo,
riot, war or act of God or the public enemy.


SECTION 4.10. Restrictions on the Company. The Company is not a party to or
bound by any contract, indenture, agreement or instrument, or any law, rule or
regulation, any judgment or order of any court or Governmental Authority that
restricts or limits the right or ability of the Company to enter into and
perform the Credit Documents; and no approval, authorization, consent or
withholding of objection on the part of any Person, including any Governmental
Authority, is necessary in connection with the execution or performance of the
Credit Documents. No action on the part of any shareholder of the Company is
necessary in connection with the execution and delivery by the Company of and
the performance by the Company of its obligations under the Credit Documents.


SECTION 4.11. No Conflicts. The execution and delivery of the Credit Documents
and the consummation of the transactions therein contemplated, and the
compliance with the Credit Documents by the Company, will not conflict with or
result in a breach of any of the terms, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of any Lien
upon any of the property or assets of the Company pursuant to the terms of, the
charter or by-laws of the Company, or any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company or the Corporation is a
party, or by which the property or assets of either may be bound or affected.


SECTION 4.12. No Defaults. The Company is operating its business in compliance
with the terms of the Credit Documents, and no Default or Event of Default
exists.


SECTION 4.13. Compliance with Laws.


(A) The Company is not (i) in default with respect to any order, writ,
injunction or decree of any court or (ii) in default in any material respect
under any law, ordinance, order, regulation, license or demand (including ERISA,
the Occupational Safety and Health Act of 1970 and laws and regulations
establishing quality criteria and standards for air, water, land and toxic
waste) of any Governmental Authority, default under which would have
consequences that could reasonably be expected to have a Material Adverse
Effect.


(B) The Company is not in violation of any applicable Federal, state or local
laws, statutes, rules, regulations, ordinances, permit, licenses or
authorizations relating to public health, safety or the environment, including,
without limitation, relating to releases, discharges, emissions or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls (PCBs), asbestos or
urea formaldehyde, to the treatment, storage, disposal or management of
hazardous substances (including, without limitation, petroleum, crude oil or any
fraction thereof or other hydrocarbons), pollutants or contaminants, to exposure
to toxic, hazardous or other controlled, prohibited or regulated substances
which violation could reasonably be expected to have a Material Adverse Effect.
The Company does not know of any liability or class of liability of the Company
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (42 U.S.C. Section 9601 et seq.), or the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et
seq.).


SECTION 4.14. Validity. Enforceable Obligations. This Agreement and the other
Credit Documents have been duly executed and delivered and constitute legal,
valid and binding obligations of the  Company enforceable against the  Company
in accordance with their respective terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors' rights
generally or by general equitable principles.


SECTION 4.15. Full Disclosure. The financial statements referred to in Section
4.03 of this Agreement do not, nor does any other written statement furnished to
the Lender by the Company in connection herewith, contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements contained therein or herein not misleading. There is no fact peculiar
to the Company that the Company has not disclosed to the Lender in writing that
materially affects adversely nor, so far as the Company now can reasonably
foresee, will materially affect adversely the properties, business, prospects,
profits or condition (financial or otherwise) of the Company.


SECTION 4.16. Use of Proceeds. None of the transactions contemplated in the
Agreement (including, without limitation, the use of proceeds from the Loans)
will violate or result in a violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulation issued pursuant thereto, including,
without limitation, Regulations G, T and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Company does not intend to
purchase, with the proceeds  of the Loans, any "margin stock" within the meaning
of said Regulation G. None of the proceeds from the Loans will be used to
purchase, or refinance any borrowing the proceeds of which were used to
purchase, any "security" within the meaning of the Securities Exchange Act of
1934, as amended.


SECTION 4.17. ERISA.  The consummation of the transactions provided for in the
Agreement and compliance by the Company with the provisions thereof will not
involve any prohibited transaction within the meaning of ERISA or Section 4975
of the Code. Each "Plan" (as hereinafter defined) complies in all material
respects with all applicable statutes and governmental rules and regulations,
and (i) no "Reportable Event" (as hereinafter defined) has occurred and is
continuing with respect to any Plan, (ii) the Company has not withdrawn from any
Plan or instituted steps to do so, and (iii) no steps have been instituted to
terminate any Plan. No condition exists or event or transaction has occurred in
connection with any Plan that could result in the incurrence by the Company of
any material liability, fine or penalty. No Plan maintained by the Company, nor
any trust created thereunder, have incurred any "accumulated funding deficiency"
as defined in Section 302 of ERISA nor does the present value of all benefits
vested under all Plans exceed, as of the last annual valuation date, the value
of the assets of the Plans allocable to such vested benefits. The Company does
not have any contingent liability with respect to any post-retirement "welfare
benefit plans" (as such term is defined in ERISA) except as has been disclosed
to the Lender.


SECTION 4.18. Principal Place of Business; Records. The principal place of
business and chief executive office of the Company and the place where the
records of the Company are kept is at the address of the Company shown in
Schedule 8.01 of this Agreement.


SECTION 4.19.  Rate Matters. The Company's current rates for the provision of
water services have been approved by all necessary Governmental Authorities,
including, without limitation, the Delaware Public Service Commission. There are
no pending, nor to the Company's knowledge, any threatened, proceedings before
any Governmental Authority the objective or result of which is or could be to
materially reduce or otherwise materially change adversely any of the Company's
rates for the provision of water services or otherwise have a Material Adverse
Effect.


SECTION 4.20. System Condition; Water Rights. The Company's utility facilities
reasonably meet present demand in all material respects, are constructed in a
good and workmanlike manner, are in good working order and condition, and comply
in all material respects with all applicable laws, rules, regulations, orders,
codes, and the like. The Company has water rights with such quantities,
priorities and qualities as are necessary adequately to service the present and
reasonably anticipated needs of its customers. The Company controls, owns, or
has access to all such water rights free and clear of the interest of any third
party which would individually or in the aggregate materially adversely affect
the Company's intended use thereof and has not suffered or permitted any
transfer or encumbrance of such water rights, has not abandoned such water
rights, or any of them, and has not done any act or thing which would materially
impair or cause a material loss of any such water rights.


SECTION 4.21. [Intentionally Omitted]


SECTION 4.22. Investment Company Act. The Company is not an "investment company"
as that term is defined in, or otherwise subject to regulation under, the
Investment Company Act of 1940, as amended.


SECTION 4.23. No Default Under Other Agreements. The  Company is not in default
in any respect under any contract, lease, loan agreement, indenture, mortgage,
security agreement or other agreement or obligation to which it is a party or by
which any of its properties is bound which default has had or would be
reasonably expected to have a Material Adverse Effect.


SECTION 4.24. Indebtedness. As of the Closing Date, the Company has  no secured
Indebtedness or Off Balance Sheet Indebtedness other than, in each case, as set
forth in the Company's most recent annual report filed on Form 10-K and
quarterly report filed on Form 10-Q, in each case as  filed with the Securities
and Exchange Commission.


SECTION 4.25. Solvency. The Company is and, after the consummation of the
transactions contemplated by this Agreement and the other Credit Documents, will
be Solvent.


SECTION 4.26. Insurance. The Company maintains insurance for the benefit of the 
Company with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar business and owning similar properties in the same general areas in
which the  Company operates.


SECTION 4.27. Franchise, Licenses, Etc. The Company possesses all material
franchises, certificates, licenses, permits and other authorizations necessary
for the operation of its businesses.


SECTION 4.28. Sanctions. None of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, employee, agent or affiliate of
the Company or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are: (A) the subject/target of any sanctions
administered or enforced by the U.S. Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), the U.S. Department of State, or other relevant
sanctions authority (collectively "Sanctions") or (B) located, organized or
resident is a country or territory that is, or whose government is, the subject
of Sanctions.






ARTICLE 5
FURNISHING FINANCIAL AND OTHER INFORMATION


The  Company hereby covenants and agrees that so long as this Agreement is in
effect and until the Loans, together with interest, fees and other monetary
obligations hereunder have been paid in full and the Commitment expires or is
terminated:


SECTION 5.01. Annual Financial Statements of Company. The Company will furnish,
or cause to be furnished, to the Lender as soon as available, and in any event
within 120 days after the close of each fiscal year of the Company:


(i) a balance sheet of the Company as of the close of such fiscal year, and


(ii) statements of income, retained earnings and cash flow of the Company for
such fiscal year,


in each case setting forth in comparative form the figures for the preceding
fiscal year, all in reasonable detail and accompanied by an opinion thereon of a
firm of independent public accountants of recognized national standing selected
by the Company to the effect that the financial statements have been prepared in
conformity with generally accepted accounting principles consistently applied
and present fairly the financial condition of the Company as of the end of such
fiscal year and the results of its operations for the fiscal year then ended and
a written statement from such accountants that their examination in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and auditing procedures as were considered necessary
in the circumstances, and, to the extent applicable, disclosing all defaults by
the Company in the performance of any obligation or under its certificate of
incorporation of which they have obtained knowledge in making the examination
necessary to their opinion.


SECTION 5.02. Financial Statements of the Corporation.


(i) Quarterly Statements. As soon as available and in any event within forty
five (45) days after the end of each quarterly fiscal period (except the last)
of each fiscal year of the Corporation, the Company will deliver to the Lender
copies of:


(A) consolidated balance sheets of the Corporation and its subsidiaries as of
the close of such quarterly period, and


(B) consolidated statements of income, retained earnings and cash flows of the
Corporation and its subsidiaries, for such quarterly period and for the portion
of the fiscal year ending with such period,


in each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and certified as
presenting fairly the financial condition of the Corporation and its
subsidiaries as of the end of such period and the results of their operations
for such period, subject to changes resulting from year-end adjustments, by the
chief financial officer of the Corporation.


(ii) Annual Statements. As soon as available and in any event within one hundred
twenty (120) days after the close of each fiscal year of the Corporation, the
Company will deliver to Lender, copies in duplicate of:


(A) consolidated balance sheets of the Corporation and its subsidiaries as of
the close of such fiscal year, and


(B) consolidated statements of income, retained earnings and cash flow of the
Corporation and its subsidiaries for such fiscal year,
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by an opinion
thereon of a firm of independent public accountants of recognized national
standing selected by the Corporation to the effect that the consolidated
financial statements have been prepared in conformity with GAAP and present
fairly the financial condition of the Corporation and its subsidiaries as of the
end of such fiscal year and the results of their operations for the fiscal year
then ended and a written statement from such accountants that their examination
in connection with such financial statements has been made in accordance with
generally accepted auditing standards and auditing procedures as were considered
necessary in the circumstances, and, to the extent applicable, disclosing all
defaults by the Corporation in the performance of any obligation or under its
certificate of incorporation of which they have obtained knowledge in making the
examination necessary to their opinion


SECTION 5.03. SEC and Other Related Reports. The Company will deliver to the
Lender, promptly upon their becoming available, copies of all registration and
proxy statements and reports that the Company or the Corporation shall file with
the Securities and Exchange Commission or any successor and corresponding
Governmental Authority, and copies of such financial statements, reports, proxy
statements and returns as it, or the Corporation, shall send to its or their
stockholders or to the Trustee or file with any securities exchange.


SECTION 5.04. Requested Information. The Company with reasonable promptness
shall furnish the Lender such other data and information as may reasonably be
requested.


SECTION 5.05. Officer's Annual Certificate. Concurrently with delivery of the
financial statements referred to in Section 5.01 hereof, the Company will
deliver to the Lender a certificate of its President or its Treasurer or
Controller in the form attached hereto as Exhibit C.


SECTION 5.06. Inspection. The Company will permit the Lender, or such person or
persons as the Lender may designate in writing, to visit and inspect any of the
properties of the Company and to examine its books of account and discuss its
affairs, finances and accounts with its officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss with the Lender the finances and affairs of the Company), all at such
reasonable times and as often as the Lender may desire; provided that, unless a
Default or Event of Default exists, the Lender shall bear the cost of any such
inspection.


SECTION 5.07. Notice of Default. Promptly after becoming aware thereof, the
Company will deliver to the Lender notice of  the occurrence of any Default or
Event of Default provided; however, that the failure to give such notice shall
not affect the Lender's rights and power to exercise any and all of the remedies
specified herein.


SECTION 5.08. Notice of Non-Environmental Litigation. Promptly after the
commencement thereof, the Company will deliver to the Lender notice of the
commencement of all actions, suits, or proceedings before any court, arbitrator,
or Governmental Authority affecting it that, if adversely determined, could have
a Material Adverse Effect.


SECTION 5.09. Notice of Environmental Matters. Without limiting the provision of
Section 5.08 hereof, promptly after receipt thereof, the Company will deliver to
the Lender notice of its receipt of all pleadings, orders, complaints,
indictments, or other written communications alleging a condition that would
reasonably be expected to require the Company to undertake or to contribute to a
cleanup or other response under any Environmental Law, or that seeks material
penalties, damages, injunctive relief, or criminal sanctions related to alleged
violations of any Environmental Law, or that makes any material claim for
personal injury or property damage as a result of environmental factors or
conditions or that, if adversely determined, could otherwise have a Material
Adverse Effect.


SECTION 5.10. ERISA Reportable Events. Within 10 days after the Company becomes
aware of the occurrence of any Reportable Event  with respect to the Company, a
statement describing such Reportable Event and the actions proposed to be taken
in response to such Reportable Event.


ARTICLE 6
COVENANTS


The  Company hereby covenants and agrees that so long as this Agreement is in
effect and until the Loans, together with interest, fees and other monetary
obligations hereunder have been paid in full and the Commitment expires or is
terminated:


SECTION 6.01. Compliance With Laws and Agreements. The Company will comply with
(i) all Applicable Laws  of all Governmental Authorities and of any court,
arbitrator or grand jury, in respect of the conduct of its business and the
ownership of its properties (including, without limitation, applicable statutes,
rules, regulations, orders and restrictions relating to equal employment
opportunities or Environmental Laws), the violation of which could reasonably be
expected to have a Material Adverse Effect; and (ii) all agreements, indentures,
mortgages and other instruments to which it is a party or by which it or any of
its property is bound, the violation of which could reasonably be expected to
have a Material Adverse Effect.


SECTION 6.02. Capitalization. The Company agrees to purchase such equity in the
Lender as the Lender may from time to time require in accordance with its Bylaws
and Capital Plan (as each may be amended from time to time), except that the
maximum amount of equity that the Company may be required to purchase in the
Lender in connection with the Loans may not exceed the maximum amount permitted
by the Lender's Bylaws at the time this Agreement is entered into. The rights
and obligations of the parties with respect to such equity and any distributions
made on account thereof or on account of Borrower's patronage with CoBank shall
be governed by the Lender's Bylaws and Capital Plan (as each may be amended from
time to time). All such investments and all other equities that the Company may
now own or hereafter acquire or be allocated in the Lender shall be subject to a
statutory first Lien in favor of the Lender. The Lender shall not be obligated
to set off or otherwise apply such equities to the Company's obligations to the
Lender.


SECTION 6.03. Licenses, Etc. The Company will duly and lawfully obtain and
maintain in full force and effect all licenses, certificates, permits,
authorizations, approvals and the like that are material to the conduct of its
business or that otherwise may be required by laws, to the extent the failure to
do so could have a Material Adverse Effect.


SECTION 6.04. Water Rights. The Company will maintain and procure water rights
with such quantities, priorities and qualities as are necessary adequately to
serve the present and reasonably anticipated needs of its customers. The Company
will continue to control, own or have access to all such water rights free and
clear of the interest of any third party, will not suffer or permit any transfer
or encumbrance of such water rights, will not abandon such water rights, or any
of them, and will not do any act or thing which would impair or cause the loss
of such water rights.


SECTION 6.05. Loans and Investments. The Company will not, after the date
hereof, make any loan or advance to, invest in, purchase or make any commitment
to purchase any commercial paper, stock, bonds, notes, or other securities of
any person or entity (each, whether made directly or indirectly, (an
"Investment"), other than:


(A) commercial paper maturing not in excess of one year from the date of
acquisition and rated "P1" by Moody's or "A1" by S&P on the date of acquisition;


(B) certificates of deposit in North American commercial banks rated "C" or
better by Keefe, Bruyette & Woods, Inc., or "3" or better by Cates Consulting
Analysts, maturing not in excess of one year from the date of acquisition;


(C) securities or deposits issued, guaranteed, or fully insured as to payment by
the United States government or any agency thereof, and equity or investments in
the Lender;


(D) repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;


(E) stocks and other voting securities that are not included within the scope of
clauses (A) through (D) above and are issued by corporations or other entities
not engaged in any business other than the water or wastewater utility business
and that are incorporated or organized under the laws of the United State of
America or any state thereof; provided that prior to or as a result of such
investment the Company holds not less than seventy five percent (75%) of the
voting securities of such corporation or entity;


(F) commercial paper, bonds, stocks or other securities that are not included
within the scope of clauses (A) through (E) above and are issued by corporations
or other entities incorporated or organized under the laws of the United State
of America or any state thereof (collectively, "Other Investments"); provided
that the aggregate amount (calculated based on cost) of all such Other
Investments shall not at any time exceed One Million Dollars ($1,000,000); and


(G) Loans to Artesian Water Maryland, Inc. in an aggregate principal amount not
to exceed, at any one time outstanding, $10,000,000.


SECTION 6.06. Guarantees. The Company will not guarantee, assume or otherwise
become obligated or liable with respect to the indebtedness or other obligations
of any person or entity, other than in the ordinary course of its business.


SECTION 6.07. Mergers; Acquisitions: Etc. The Company will not: (A) merge or
consolidate with any other entity unless the Company shall be the continuing and
surviving corporation and, after such merger or consolidation, there shall exist
no Default or Event of Default; or (B) commence operations under any other name,
organization or entity, including any joint venture.


SECTION 6.08. Transfer of Assets. The Company will not sell, transfer, lease,
enter into any contract for the sale, transfer or lease of, or otherwise dispose
of, any of its assets, except in the ordinary course of its business.


SECTION 6.09. Change in Business. The Company will not engage in any business
activity or operation different from or unrelated to its current business
activities or operations.


SECTION 6.10. Distributions. The Company will not make, declare or pay, directly
or indirectly, any dividend or other distribution of assets to shareholders of
the Company, or retire, redeem, purchase or otherwise acquire for value any
shares of stock of the Company, if at the time thereof or after giving effect
thereto a Default or Event of Default exists or would exist..


SECTION 6.11. Preservation of Existence, Franchise and Assets. The  Company will
do all things necessary to preserve and keep in full force and effect its
existence, rights, franchises and authority. The  Company shall generally
maintain its properties, real and personal, in good condition, and the  Company
shall not waste or otherwise permit such properties to deteriorate, reasonable
wear and tear excepted.


 SECTION 6.12.Books and Records. The  Company will keep complete and accurate
books and records of its transactions in accordance with good accounting
practices on the basis of GAAP (including the establishment and maintenance of
appropriate reserves).


 SECTION 6.13.Payment of Taxes and Other Indebtedness. The  Company will pay,
settle or discharge (a) all taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (c) all of its other
Indebtedness as it shall become due (to the extent such repayment is not
otherwise prohibited by this Agreement); provided, however, that the  Company
shall not be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefore have been established in accordance
with GAAP, unless the failure to make any such payment (i) would give rise to an
immediate right to foreclose or collect on a Lien securing such amounts or (ii)
would have or would reasonably be expected to have a Material Adverse Effect.


 SECTION 6.14.Insurance. The Company will at all times maintain in full force
and effect insurance (including worker's compensation insurance, liability
insurance, casualty insurance and business interruption insurance) with
responsible and reputable insurance companies in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the  Company operates. The Company
agrees to deliver to CoBank such proof of compliance with this Section as Lender
may from time to time require.


SECTION 6.15. Performance of Obligation. The  Company will perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.


SECTION 6.16. Audits/Inspections. Upon reasonable prior notice and during normal
business hours, the  Company will permit representatives appointed by the
Lender, including, without limitation, employees of the Lender, independent
accountants, agents, attorneys, and appraisers, to visit and inspect the 
Company's property, including its books and records, its accounts receivable and
inventory, the Company's facilities and its other business assets, and to make
photocopies or photographs thereof and to write down and record any information
such representative obtains and shall permit the Lender or its representatives
to investigate and verify the accuracy of information provided to the Lender and
to discuss all such matters with the officers, employees and representatives of
the  Company.


SECTION 6.17 .Nature of Business. The Company will not alter the character of
its business from that of a water or wastewater utility company.


SECTION 6.18. Arm's-Length Transactions. The  Company will not enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director or Affiliate other than on terms and
conditions substantially as favorable to the Company as would be obtainable in a
comparable arm's-length transaction with a Person other than an officer,
director or Affiliate.


SECTION 6.19. Fiscal Year; Organization Documents. The  Company will not (a)
change its fiscal year or (b) change its form of organization from a corporation
organized under the laws of the State of Delaware.


SECTION 6.20. Liens. The  Company will not contract, create, incur, assume or
permit to exist any Lien with respect to any of its property or assets of any
kind (whether real or personal, tangible or intangible), whether now owned or
after acquired, except for the Lien of the Indenture and Liens permitted by the
Indenture.


SECTION 6.21. Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to incur, assume, guarantee or in any other manner become liable,
with respect to:


(A) Short-Term Debt (including Company Obligations) in excess of, at any one
time outstanding, $40,000,000.


(B) Funded Indebtedness in excess of, at any one time outstanding, 66.67% of
Total Permanent Capital of the Company and its consolidated subsidiaries.


SECTION 6.22. EBITDA to Total Interest Expense Ratio. The Company and its
consolidated subsidiaries, if any, will have at the end of each fiscal year of
the Company, an EBITDA to Total Interest Expense Ratio of not less than 2.50 to
1.00.


SECTION 6.23. Sanctions, Etc. The Company will not, directly or indirectly, use
the proceeds of the loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person, to fund any
activities or business of or with any person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
any sanctions administered or enforced by the U.S. Department of the Treasury's
Office of Foreign Assets Control, the U.S. Department of State, or other
relevant sanctions authority. In addition, the Company agrees that: (1) it will
not become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control or in
Section 1 of the Anti-Terrorism Order, or knowingly engage in any dealings or
transactions with any such Person; and (2) no part of the proceeds of the loans
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any applicable anti-corruption law.


ARTICLE 7
EVENTS OF DEFAULT


SECTION 7.01. Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events (each an "Event of
Default"):


(A) Payment.  The Company shall default in the payment when due of any principal
of any of the Loans or in the payment when due of any interest on the Loans or
of any fees or other amounts owing hereunder or under any of the other Credit
Documents.


(B) Representations.  Any representation, warranty or statement made or deemed
to be made by the Company herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was deemed to have been made.


 (C)Certain Covenants. The failure by the Company to perform or comply with any
covenant or agreement set forth in this Agreement (excluding Sections 2.02,
5.07, 5.08, 5.09,  6.21, and 6.22), and such failure continues for thirty (30)
days after written notice thereof shall have been delivered by the Lender to the
Company;


 (D)Other Covenants. The failure by the Company to perform or comply with
Sections 2.02, 5.07, 5.08, 5.09, 6.21 or 6.22 of this Agreement.


(E) Cross-Default. The occurrence of any event of default under, or lapse of or
failure on the part of the Company to observe, keep, or perform any covenant or
agreement contained in any other Credit Document or any other agreement between
the Company and the Lender, including, without limitation, any guaranty, loan
agreement, security agreement, pledge agreement, indenture, mortgage or other
agreement.


(F) Other Indebtedness.  The Company should fail to pay when due any
indebtedness to any other Person for borrowed money or any long-term obligation
for the deferred purchase price of property (including any capitalized lease),
or any other event occurs which, under any agreement or instrument relating to
such indebtedness or obligation, has the effect of accelerating or permitting
the acceleration of such indebtedness or obligation, whether or not such
indebtedness or obligation is actually accelerated or the right to accelerate is
conditioned on the giving of notice, the passage of time, or otherwise.


(G) Judgment. The rendering against the Company of a judgment for the payment of
moneys in excess of Five Hundred Thousand Dollars ($500,000) and the continuance
of such judgment unsatisfied and without stay of execution thereon for a period
of forty-five (45) days after the entry of such judgment, or the continuance of
such judgment unsatisfied for a period of forty-five (45) days after the
termination of any stay of execution thereon entered within such first mentioned
forty-five (45) days.


(H) Bankruptcy, etc. The occurrence of any of the following with respect to the 
Company (i) a court or governmental agency having jurisdiction in the premises
shall enter a decree or order for relief in respect of the Company in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of the  Company or for any
part of its property or order the winding up or liquidation of its affairs; or
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against the Company and such
petition remains unstayed and in effect for a period of 60 consecutive days; or
(iii) the  Company shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
the Company or any substantial part of its property or make any general
assignment for the benefit of creditors; or (iv) the Company shall become
insolvent or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by the Company in furtherance of
any of the aforesaid purposes.


(I) ERISA.  The occurrence of any of the following events or conditions if the
same, individually or in the aggregate, would be reasonably expected to result
in a liability of an amount greater than or equal to $500,000: (A) any
"accumulated funding deficiency," as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Plan, or any Lien shall arise on the assets of the  Company or
any ERISA Affiliate in favor of the PBGC or a Plan; (B) a Termination Event
shall occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Lender, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (C) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Lender, likely to result in (i) the termination of such Plan for
purposes of Title IV of ERISA, or (ii) the  Company or any ERISA Affiliate
incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) or
breach of fiduciary responsibility shall occur which would be reasonably
expected to subject the  Company or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(1) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the  Company or any
ERISA Affiliate has agreed or is required to indemnify any person against any
such liability.


(J) Indenture.  An "Event of Default" (as defined in the Indenture) shall exist.


SECTION 7.02. Acceleration; Remedies. Upon the occurrence and during the
continuance of a Default or an Event of Default, the Lender shall have no
obligation to make any Loan to the Company and may discontinue doing so at any
time without prior notice. In addition, upon the occurrence of an Event of
Default and at any time thereafter unless and until such Event of Default has
been waived by the Lender, the Lender may, by written notice to the Company,
take any of the following actions:


(A) Termination of Commitments.  Declare the Commitment terminated whereupon the
Commitment shall be immediately terminated provided, however, that upon the
occurrence of an Event of Default under Section 7.01(H) hereof, the Commitment
shall automatically terminate without the need to provide notice of any kind,
which is hereby waived by the Company.


(B) Acceleration of Loans.  Declare the unpaid amount of all Company Obligations
to be due whereupon the same shall be immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the  Company; provided, however, that upon the occurrence of an
Event of Default under Section 7.01(H) hereof, the Company Obligations shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the  Company.


(C) Enforcement of Rights.  Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
of set-off.


(D) Other Rights. Exercise all other rights provided in this Agreement, any
other Credit Document, or under law.


In addition to the foregoing, upon the occurrence and during the continuance of
an Event of Default the unpaid principal balance of the Loans, together with any
overdue payments of interest, fees or other charges hereunder, shall
automatically accrue interest at the Default Rate.


SECTION 7.03. Application of Payments After Event of Default. Notwithstanding
any other provisions of this Agreement, after the exercise of any remedies by
the Lender pursuant to Section 7.02 (or after the Commitment shall automatically
terminate and the Loans (with accrued interest thereon) and all other amounts
under the Credit Documents shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Lender on account of amounts outstanding under any of the Credit Documents
shall be applied as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Lender in
connection with enforcing the rights of the Lender under the Credit Documents;


SECOND, to payment of any fees or surcharges owed to the Lender;


THIRD, to the payment of all accrued interest payable to the Lender hereunder;


FOURTH, to the payment of the outstanding principal amount of the Loans;


FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and


SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category.
ARTICLE 8
MISCELLANEOUS


SECTION 8.01. Notices and Other Communications; Facsimile Copies


 (A)General.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All written notices and all other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 8.01 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B)  if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (C) if delivered by electronic mail (which form of
delivery is subject to the provisions of subsection (C) below), when delivered.


 (B)Effectiveness of Facsimile Documents and Signatures.  Credit Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the  Company and
the Lender. The Lender may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.


 (C)Limited Use of Electronic Mail.  Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Sections 5.01 through
5.04, and to distribute Credit Documents for execution by the parties thereto,
and may not be used for any other purpose.


 (D)Reliance by Lender.  The Lender shall be entitled to rely and act upon any
notices (including telephonic notices of borrowing and interest elections)
purportedly given by or on behalf of the  Company even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The  Company shall indemnify the Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the  Company. All telephonic notices to and
other communications with the Lender may be recorded by the Lender, and the 
Company hereby consents to such recording.


SECTION 8.02. Rights of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default and the commencement of
remedies described in Section 7.02, the Lender is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of which rights being hereby expressly waived), to hold, set-off and
appropriate and apply any and all proceeds of any equity in the Lender, any
deposits (general or special), and any other indebtedness at any time held or
owing by the Lender (whether or not due) to or for the credit or the account of
the Company against the  Company Obligations irrespective of whether the Lender
shall have made any demand hereunder and although such  Company Obligations, or
any of them, may be contingent or unmatured; provided, however, that the Lender
shall not be obligated to effect any such setoff. The  Company hereby agrees
that any Person purchasing a participation in the Loans and Commitments
hereunder pursuant to Section 8.03 may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder.


SECTION 8.03. Successors and Assigns


 (A)Generally.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the  Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participation Purchasers to the extent
provided in subsection (B) of this Section and, to the extent expressly
contemplated hereby, the Indemnities) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


 (B)Participations.  Without limiting the foregoing, the Lender may at any time,
without the consent of, or notice to, the Company, sell participations to any
Participation Purchaser in all or a portion of the Lender's rights and/or
obligations under this Agreement (including all or a portion of the Commitment
and/or the Loans); provided that (i) if such sale is other than to a Farm Credit
System
Institution, such sale shall be subject to the  Company's consent, which shall
not be unreasonably withheld or delayed, (ii) the Lender's obligations under
this Agreement shall remain unchanged, (iii) the Lender shall remain solely
responsible to the  Company for the performance of such obligations and (iv) the
Company and the Lender shall continue to deal solely and directly with the
Lender in connection with the Lender's rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which the Lender sells such
a participation shall provide that the Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that the Lender will not, without the consent of the Participation
Purchaser, agree to any amendment, waiver or other modification described in
Section 8.06 that directly affects such Participation Purchaser. To the extent
permitted by law, each Participation Purchaser also shall be entitled to the
benefits of Section 8.02 as though it were a Lender, provided such Participation
Purchaser agrees to share any amount received in excess of its pro rata share
with the Lender and all other Participation Purchasers.


 (C)Nonrestricted Assignments.  The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under the Credit Documents
(including under the Note) to secure obligations of such Lender, including any
pledge or assignment to secure obligations arising in connection with the
issuance of notes by the Federal Farm Credit Banks Funding Corporation; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


 (D)Information.  The Lender may furnish any information concerning the  Company
in the possession of such Lender from time to time to Participation Purchasers
(including prospective Participation Purchasers).


 SECTION 8.04.No Waiver; Remedies Cumulative. No failure or delay on the part of
the Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Company and the
Lender shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
the Lender would otherwise have. No notice to or demand on the  Company in any
case shall entitle the  Company to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Lender to any other or further action in any circumstances without notice or
demand.


 SECTION 8.05.Payment of Expenses, Etc.


 (A)The  Company agrees (i) to pay or reimburse the Lender for all costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and the other Credit Documents and any amendment, waiver,
consent or other modification of the provisions hereof and thereof (whether or
not the transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs (including, without limitation, the
reasonable fees and expenses of Sherman & Howard L.L.C., special counsel to the
Lender), and (ii) to pay or reimburse the Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Credit
Documents (including all such costs and expenses incurred during any "workout"
or restructuring in respect of the Company Obligations and during any legal
proceeding, including any bankruptcy or insolvency proceeding of the  Company),
including all Attorney Costs. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other out-of-pocket expenses incurred by the Lender
and the cost of independent public accountants and other outside experts
retained by the Lender. All amounts due under this Section 8.05(A) shall be
payable within ten Business Days after written notice is provided to the Company
demanding payment therefor. In addition, the Company will pay all taxes
(including interest and penalties) that may be payable in respect of the
execution and delivery of this Agreement or any other Credit Documents or of any
amendment of, or waiver or consent under or with respect to, this Agreement  or
the Note, and will hold the Lender harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax. The obligations
of the Company under this Section 8.05 shall survive the payment of the Loans.


(B) Whether or not the transactions contemplated hereby are consummated, the 
Company shall indemnify and hold harmless the Indemnities from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Credit Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) the
Commitment or any Loan, (c) any actual or alleged presence or release of
hazardous materials on or from any property currently or formerly owned or
operated by the Company, any Subsidiary of the Company, or any liability
resulting from any actual or alleged violation of Environmental Laws related in
any way to the  Company, any Subsidiary of the  Company or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the "Indemnified
Liabilities"), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any indirect or consequential damages relating to this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 8.05(B) shall be payable within ten Business Days
after written notice is provided to the Company demanding payment therefor.  The
agreements in this Section shall survive the  termination of the Commitment and
the repayment, satisfaction or discharge of all the other  Company Obligations.
(C) Payments Free of Taxes.  Any and all payments by or on account of any
Company Obligation to Lender under any Credit Document shall be made without
deduction or withholding for any taxes, except as required by Applicable Law. 
If any Applicable Law requires the deduction or withholding of any tax from any
such payment by the Company, then: (1) the Company shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law; and (2) the sum payable by the Company shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made.  The Company's obligations under
this Section shall survive the repayment, satisfaction or discharge of all
Company Obligations.


SECTION 8.06. Amendments, Waivers and Consents. Neither this Agreement, nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing and signed by the Lender and the Company;
provided that no such amendment, change, waiver, discharge or termination shall
without the consent of each Participation Purchaser affected thereby:


 (A)extend the Maturity Date, or postpone or extend the time for any payment or
prepayment of principal;


 (B)reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees or other amounts payable hereunder;


 (C)reduce or waive the principal amount of any Loan;


 (D)increase or extend the Commitment (it being understood and agreed that a
waiver of any Default or Event of Default shall not constitute a change in the
terms of the Commitment);


 (E)release the  Company from its obligations under the Credit Documents;


 (F)amend, modify or waive any provision of this Section 8.06, or Sections
7.01(A), 8.02, 8.03 or 8.05; or


 (G)consent to the assignment or transfer by the  Company of any of its rights
and obligations under (or in respect of) the Credit Documents.


 SECTION 8.07.Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.


 SECTION 8.08.Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.


 SECTION 8.09. Survival of Indemnification and Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
the Loans, and the repayment of the Loans and other  Company Obligations and the
termination of the Commitment hereunder.


 SECTION 8.10.Governing Law. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE. The  Company irrevocably consents to the service of process
out of any competent court in any action or proceeding with respect to this
Agreement by the mailing of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section 8.01, such
service to become effective 30 days after such mailing. Nothing herein shall
affect the right of the Lender to serve process in any other manner permitted by
law.


 SECTION 8.11.Waiver of Jury Trial. EACH OF THE PARTIES TO THIS  AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 SECTION 8.12.Severability. If any provision of any of the Credit Documents is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.


 SECTION 8.13.Further Assurances. The  Company agrees, upon the request of the
Lender, to promptly take such actions, as reasonably requested, as are necessary
to carry out the intent of this Agreement and the other Credit Documents.


 SECTION 8.14.Entirety. This Agreement together with the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to the Credit Documents or the
transactions contemplated herein and therein.


 SECTION 8.15.Binding Effect; Continuing Agreement.


(A) This Agreement shall become effective at such time as all of the conditions
set forth in Section 3.01 have been satisfied or waived by the Lender and it
shall have been executed by the  Company and the Lender, and thereafter this
Agreement shall be binding upon and inure to the benefit of the  Company and the
Lender and their respective successors and assigns.


(B) This Agreement shall be a continuing agreement and shall remain in full
force and effect until all Loans, interest, fees and other Company Obligations
have been paid in full and the Commitment expires or has been terminated. Upon
termination, the  Company shall have no further obligations (other than the
indemnification provisions that survive) under the Credit Documents; provided
that should any payment, in whole or in part, of the  Company Obligations be
rescinded or otherwise required to be restored or returned by the Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
amounts required to be restored or returned and all costs and expenses incurred
by the Lender in connection therewith shall be deemed included as part of the 
Company Obligations.


 SECTION 8.16.Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority; (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, in the event of any disclosure pursuant to this
clause (c), the Lender shall promptly notify the  Company of its disclosure of
such Information); (d) to any other party to this Agreement; (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section 8.16, to (i) any  Participation Purchaser in, or any prospective
Participation Purchaser in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty's or prospective counterparty's
professional advisor) to any credit derivative transaction relating to
obligations of the  Company; (g) with the consent of the  Company; (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 8.16 or (ii) has been available or becomes available to
the Lender on a nonconfidential basis from a source other than the  Company; or
(i) to the National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender's or its Affiliates' portfolio in connection with
ratings issued with respect to such Lender or its Affiliates. For the purposes
of this Section 8.16, "Information" means all information received from the 
Company relating to the  Company or its Subsidiaries or business. Any Person
required to maintain the confidentiality of Information as provided in this
Section 8.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything herein to the contrary,
"Information" shall not include, and the Lender and the  Company may disclose to
any and all Persons, without limitation of any kind, any information with
respect to the "tax treatment" and "tax structure" (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Lender or the  Company relating to such
tax treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans and transactions
contemplated hereby.


SECTION 8.17. USA PATRIOT ACT. CoBank hereby notifies the Company that pursuant
to the requirements of the USA Patriot Act (Title III of Publ. 107 56 (signed
into law October 26, 2001)) (the "Act"), it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow CoBank to
identify the Company in accordance with the Act.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Revolving Credit
Agreement to be duly executed and delivered as of the date first above written.

BORROWER:
ARTESIAN WATER COMPANY, INC.








By:   

Name:   

Title:   

--------------------------------------------------------------------------------

LENDER:
CoBANK, ACB








By: 

Name: 

Title: 




--------------------------------------------------------------------------------

EXHIBIT A


DEFINITIONS AND RULES OF INTERPRETATION


 SECTION 1.01 Definitions. As used in the Agreement, any amendment thereto, or
in any other Credit Document, the following terms shall have the following
meanings:


"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise. "Agreement" shall have the meaning set forth in the
introductory paragraph hereof.
"Agreement" shall have the meaning set forth in the introductory clause hereof,
and shall be deemed to include all amendments hereto.
"Applicable Law" means all laws, rules, regulations, codes, and ordinances
applicable to the Person, conduct, transaction, covenant or contract in
question.
"Attorney Costs" means all reasonable fees and disbursements of any law firm or
other external counsel.
"Banking Day" shall mean a day that is both a Business Day and a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.
"Business Day" means any day other than a Saturday, a Sunday, a legal holiday or
a day on which the Lender is closed for business.
"Capital Stock" means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.
"Closing Date" means the date hereof.
"CoBank" shall have the meaning set forth in the introductory clause hereof, and
shall include its successors and assigns.
"CoBank Base Rate" shall mean the rate of interest established by CoBank from
time to time as its CoBank Base Rate, which rate is intended by CoBank as a
reference rate and not its lowest rate. The CoBank Base Rate will change on the
effective date of each change in the rate.
"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.
"Commitment" shall have the meaning set forth in Section 2.01.
"Company" means Artesian Water Company, Inc.
"Company Obligations" means, without duplication, all of the obligations of the
Company to the Lender, whenever arising, under this Agreement, the Note or any
of the other Credit Documents, including, without limitation, the obligation to
pay principal, interest, fees, surcharges, premiums, expense, and other amounts
owing hereunder.
"Corporation" shall have the meaning set forth in Section 4.01 hereof.
"Credit Documents" means this Agreement, the Note, and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto.
"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
"Default Rate" shall mean the CoBank Base Rate plus 2% per annum.
"Dollars" and "$" means dollars in lawful currency of the United States of
America.
"EBITDA To Total Interest Expense Ratio" shall mean a ratio of: (1) operating
revenues minus operating expenses for the fiscal year, plus depreciation and
amortization expenses for such fiscal year; to (2) total interest expense for
such fiscal year (all as calculated on a consolidated basis in accordance with
GAAP consistently applied). For the avoidance of doubt, in calculating operating
expenses, interest expense and income taxes will not be included.


"Environmental Laws" means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977,33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act of 1990,
33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act of 1986,
42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC 4321 et
seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any
analogous implementing or successor law, and any amendment, rule, regulation,
order, or directive issued thereunder.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
"ERISA Affiliate" means an entity, whether or not incorporated, which is under
common control with the  Company or any of its Subsidiaries within the meaning
of Section 4001(a)(14) of ERISA, or is a member of a group which includes the 
Company or any of its Subsidiaries and which is treated as a single employer
under Sections 414(b), (c), (m), or (0) of the Code.
"Eurocurrency Liabilities" shall have meaning as set forth in Regulation D.
"Event of Default" has the meaning specified in Section 7.01.
"Financial Officer" means any one of the chief financial officer, the chief
accounting officer, the Vice President, Finance or the Senior Vice President,
Finance and Planning of the  Company.
"Funded Indebtedness" shall mean all bonds, debentures and other evidence of
indebtedness of the Company and its Subsidiaries, secured or unsecured, for
money borrowed but excluding (i) indebtedness maturing on demand or within one
year from the date incurred and not renewable or extendable at the option of the
debtor, (ii) indebtedness of the Company to any Subsidiary and any indebtedness
of a Subsidiary to the Company, and (iii) indebtedness that has been called for
redemption and for the payment of which monies have been irrevocably deposited
with a trustee.  Funded Indebtedness shall be calculated on a consolidated
basis, excluding all intercompany items, in accordance with GAAP consistently
applied and shall include the portion of bonds, notes or other indebtedness
maturing, or required to be redeemed, within one year from the date as of which
Funded Indebtedness is being determined, provided that for purposes of
computations under this Agreement, capitalized lease obligations shall be
excluded from Funded Indebtedness.
"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis.
"Governmental Authority" means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefore, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items and trade payables incurred in the ordinary course of
business, of such Person issued or assumed as the deferred purchase price of
property or services purchased by such Person which would appear as liabilities
on a balance sheet of such Person, (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guaranty Obligations of
such Person, (g) the principal portion of all obligations of such Person under
(i) capital lease obligations and (ii) Off Balance Sheet Indebtedness, (h) all
obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares, (i)
all net principal obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements, commodity purchase
or option agreements or other interest or exchange rate or commodity price
hedging agreements, (j) the maximum amount of all performance and standby
letters of credit issued or bankers' acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), and (k) the aggregate amount of uncollected accounts
receivable of such Person subject at such time to a sale of receivables (or
similar transaction) regardless of whether such transaction is effected without
recourse to such Person or in a manner that would not be reflected on the
balance sheet of such Person in accordance with GAAP .
"Indemnified Liabilities" has the meaning set forth in Section 8.05(B).
"Indemnities" means, collectively, the Lender and its respective Affiliates,
directors, officers, employees, counsel, agents and attorneys- in-fact.
"Indenture" means that certain Indenture of Mortgage dated as of July 1, 1961
between the Company (successor to the Corporation) and Wilmington Trust Company,
as Trustee as the same may from time to time be supplemented, modified, amended,
renewed, extended or consolidated.
"Interest Period" means  a period commencing on the date the LIBOR Option is to
take effect (including continuations and conversions) and ending on the
numerically corresponding day in the next calendar month or the month that is 2,
3, 6, or 9 months thereafter, as the case may be; provided, however, that: (i)
in the event such ending day is not a Banking Day, such period shall be extended
to the next Banking Day unless such next Banking Day falls in the next calendar
month, in which case it shall end on the preceding Banking Day; and (ii) if
there is no numerically corresponding day in the ending month, then such period
shall end on the last Banking Day in the relevant month.
"Investment" shall have the meaning set forth in Section 6.05 hereof.
"Lender" means CoBank, ACB, together with its successors and assigns.
 "LIBOR" shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on Eurocurrency Liabilities for banks subject to
Regulation D or required by any other federal law or regulation) quoted by the
ICE Benchmark Administration ( "ICE") at 11:00 a.m. London time 2 Banking Days
before the commencement of the Interest Period for the offering of U.S. dollar
deposits in the London interbank market for the Interest Period designated by
the Company, as published by Bloomberg or another major information vendor
listed on ICE's official website.
"LIBOR Balance" shall mean a balance bearing interest at the LIBOR Option.
"LIBOR Option" shall have the meaning set forth in Section 2.04(A)(2).
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
"Loans"  shall have the meaning set forth in Section 2.01 hereof.
"Material Adverse Effect" means a material adverse effect on (a) the operations,
business, assets, or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the  Company to perform its
obligations under this Agreement or (c) the validity or enforceability of this
Agreement, any of the other Credit Documents, or the rights and remedies of the
Lender hereunder or thereunder.
"Maturity Date" shall have the meaning set forth in Section 2.01.
"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.
"Multiple Employer Plan" means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which the  Company or any ERISA Affiliate and at least one
employer other than the  Company or any ERISA Affiliate are contributing
sponsors.
"Note" shall have the meaning set forth in Section 2.08 hereof, as amended,
modified, supplemented or replaced from time to time.
"OFAC" shall have the meaning set forth in Section 4.28 hereof.
"Off Balance Sheet Indebtedness" means any obligation of a Person that would be
considered indebtedness for tax purposes but is not set forth on the balance
sheet of such Person, including, but not limited to, (a) any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off-balance
sheet financing product of such Person, (b) the aggregate amount of uncollected
accounts receivables of such Person subject at such time to a sale of
receivables (or similar transaction) and (c) obligations of any partnership or
joint venture that is recourse to such Person.
"Other Investments" shall have the meaning set forth in Section 6.05(F) hereof.
"Participation Purchaser" means any Person (other than a natural person or the 
Company or any of the  Company's Affiliates or Subsidiaries) to whom a Lender
sells a participation as specified in Section 8.03(B).
"PBGC" means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
"Permitted Encumbrances" shall have the meaning set forth in the Indenture.
"Person" means any individual, partnership, joint venture, firm, corporation,
association, trust, limited liability company or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof
"Plan" means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the  Company or any ERISA
Affiliate is ( or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an "employer" within the meaning of
Section 3(5) of ERISA.
"Regulation D, O, T, U or X" means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect, any amendment thereto and any successor to all or a portion thereof
"Reportable Event" means a "reportable event" as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.
"S&P" means Standard & Poor's Ratings Services, a division of McGraw Hill, Inc.,
or any successor or assignee of the business of such division in the business of
rating securities.
"Sanctions" shall have the meaning set forth in Section 4.28 hereof.
"Short-Term Debt" means debt of the Company that matures within one year of the
date created.
"Single Employer Plan" means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
"Solvent" means, with respect to the  Company as of a particular date, that on
such date (a) the  Company is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) the  Company does not intend to, and does not believe that it
will, incur debts or liabilities beyond the  Company's ability to pay as such
debts and liabilities mature in their ordinary course, (c) the  Company is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which the  Company's assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the  Company is engaged or is to engage and (d) the fair value
of the assets of the Company, taken as a whole on a going concern basis, is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of the  Company. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
"Subsidiary" means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not, at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time.
"Termination Event" means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA), (b) the withdrawal of the 
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan, (c) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041 (a)(2) or 4041A of ERISA, (d) the institution of
proceedings to terminate or the actual termination of a Plan by the PBGC under
Section 4042 of ERISA, (e) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (f) the complete or partial withdrawal of
the  Company or any ERISA Affiliate from a Multiemployer Plan.
"Total Assets" means all assets of the  Company and its consolidated
Subsidiaries as shown on its most recent annual audited consolidated balance
sheet, as determined in accordance with GAAP .
"Total Permanent Capital" shall mean, with respect to the Company and its
Subsidiaries: (i) the sum of the par or stated value of all outstanding capital
stock of the Company and all paid-in premiums thereon; (ii) all surplus,
including capital and earned surplus but not including surplus from any
revaluation of the Company's assets after December 31, 2008; (iii) the minority
interest (if any) in consolidated Subsidiaries, but not including any earned
surplus of Subsidiaries prior to the date of acquisition of such Subsidiaries;
and (iv) all Funded Indebtedness of the Company and such Subsidiaries.  Total
Permanent Capital shall be calculated on a consolidated basis, excluding all
intercompany items, and in accordance with GAAP consistently applied.
"Variable Rate Option" shall have the meaning set forth in Section 2.04(A)(1).
RULES OF INTERPRETATION


SECTION 2.01 Rules of Interpretation.  The following rules of interpretation
shall apply to the Agreement, the other Credit Documents and all amendments to
either of the foregoing:


 Accounting Terms. Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lender hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis.


Number.  All terms stated in the singular shall include the plural, and all
terms stated in the plural shall include the singular.


 Including.  The term "including" shall be construed as meaning "including, but
not limited to".


 Default. The expression "while any Default or Event of Default shall have
occurred and be continuing" (or like expression) shall be deemed to include the
period following any acceleration of the  Company Obligations (unless such
acceleration is rescinded).


References in this Agreement to "Articles", "Sections", "Schedules" or
"Exhibits" shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.


 Renewal of Commitment. References in the Agreement to the renewal of the
Commitment shall not be construed as obligating the Lender to renew the
Commitment, and no obligation to renew the Commitment shall arise unless
contained in a writing signed by the Lender.



--------------------------------------------------------------------------------

EXHIBIT B
FORM OF PROMISSORY NOTE
AMENDED AND RESTATED
PROMISSORY NOTE


$20,000,000.00 Denver, Colorado
September 28, 2017


FOR VALUE RECEIVED, ARTESIAN WATER COMPANY, INC., a Delaware corporation (the
"Company") HEREBY PROMISES TO PAY to CoBank, ACB ("CoBank"), or its assigns, in
lawful money of the United States and in immediately available funds, on the
"Maturity Date" (as defined in the Amended and Restated Revolving Credit
Agreement referred to below) the principal amount of TWENTY  MILLION AND NO/100
DOLLARS ($20,000,000.00), or, if less, the aggregate unpaid principal amount of
all Loans (as defined in the Revolving Credit Agreement referred to below) made
by CoBank to the Company pursuant to the Revolving Credit Agreement and
outstanding on the Maturity Date , whichever is less.  The Company also promises
to pay interest on the unpaid principal balance of the Loans for the period such
balance is outstanding in like money, at the rates of interest, at the times,
and calculated in the manner, set forth in the Amended and Restated Revolving
Credit Agreement.  All payments made hereunder shall be made at the times and in
the manner set forth in the Revolving Credit Agreement.
The Company hereby authorizes CoBank to endorse on a schedule to this Note: (i)
the amount of all Loans; (ii) the interest rate elections made with respect
thereto; and (iii) all payments of principal and interest in respect of such
Loans, which endorsements, absent proof of error, shall be conclusive as to the
outstanding principal amount of, and accrued and unpaid interest on, the Loans;
provided however, that the failure to make such notation with respect to any
Loan or payment shall not limit or otherwise affect the obligation of the
Company under the Revolving Credit Agreement or this Note.
This is the Note referred to in that certain Amended and Restated Revolving
Credit Agreement, dated as of September 28, 2017, by and between the Company and
CoBank, as amended from time to time (the "Amended and Restated Revolving Credit
Agreement"), to evidence the Loans made by CoBank thereunder, all of the terms
and provisions of which are hereby incorporated by reference. All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Amended and Restated Revolving Credit Agreement.
The Amended and Restated Revolving Credit Agreement provides for the
acceleration of the maturity of principal upon the occurrence of an Event of
Default and for prepayments on the terms and conditions specified therein.
The Company hereby waives presentment for payment, demand, notice of protest,
notice of dishonor, and any other notice or formality with respect to this Note,
and all defenses on the ground of delay or of any extension of time for payment
hereof which may, without obligation, hereafter be given by the holder hereof.
Except to the extent governed by applicable federal law, this Note shall be
governed by, and interpreted and construed in accordance with, the laws of the
State of Delaware, without reference to choice of law doctrine.
ARTESIAN WATER COMPANY, INC.


By:  
Name: 
Title: 

--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------

EXHIBIT C


FORM OF ANNUAL COMPLIANCE CERTIFICATE


TO: COBANK, ACB
FROM: ARTESIAN WATER COMPANY, INC.
DATE: _______________, 20____

SUBJECT:
COMPLIANCE CERTIFICATE FOR FISCAL PERIOD ENDING ON ____________________, 20___.

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement dated as of September 28, 2017 (the "Credit Agreement"), between
ARTESIAN WATER COMPANY, INC. (the "Company") and COBANK, ACB ("Lender").
Capitalized terms used in this certificate and not defined herein shall have the
meanings given to those terms in the Credit Agreement.
I am the _______________________________1 of the Company and am furnishing this
Certificate to you pursuant to Section 5.05 of the Credit Agreement.
Attached hereto are the annual financial statements required by Section 5.01 of
the Credit Agreement.  The undersigned hereby certifies that the annual
financial statements present fairly, in all material respects, the financial
conditions and results of operations of the Company and its consolidated
Subsidiaries in accordance with GAAP consistently applied.
In addition to the above, attached hereto is a certificate calculating the
financial covenants set forth in Sections  6.21 and 6.22 of the Credit
Agreement. The undersigned hereby certifies that the financial covenants were
calculated in a manner consistent with the requirements of the Credit Agreement.
I hereby certify that a review in reasonable detail of the activities of Company
during the period covered by the financial statements attached hereto has been
made or caused to be made under my supervision and that [please check one of the
following boxes and, if the second box is checked, complete the information
required thereunder]:
[ ] Such review has not disclosed the existence during or at the end of the
period covered by the financial statements of any condition or event which
constitutes a Default or an Event of Default;
[ ] Such review has disclosed the existence of the following Default(s) and/or
Event(s) of Default [specify the nature and period of existence thereof and what
action the Company has taken, is taking and proposes to take with respect
thereto]: ___________________________________________________.


(Signature)


(Print Name)
________________________________
(Title)



--------------------------------------------------------------------------------

1 Must be from the President, Treasurer or Controller.

--------------------------------------------------------------------------------

ARTESIAN WATER COMPANY, INC.


FINANCIAL COVENANT CERTIFICATE


For fiscal year ending on _______________


The undersigned hereby certifies to COBANK, ACB that set forth below are: (1)
the financial ratios that the Company was required to achieve for the fiscal
year end covered by this Certificate; and (2) the actual results achieved by the
Company:


RATIO
 
Required
Achieved
Short Term Debt
· CoBank:            $_____________
· Other Lenders:  $_____________
 
Not greater than $40,000,000
 
Ratio of EBITDA to Total Interest Expense:
· EBITDA: $___________
· Total Interest Expense: $________
 
Not less than 2.50 to 1.00
 
Funded Indebtedness to Total Permanent Capital:
· Funded Indebtedness:       $___________
· Total Permanent Capital:  $___________
 
Not greater than 66.7 of Total Permanent Capital
 



All of the above ratios were calculated in accordance with the terms of the
Credit Agreement.


ARTESIAN WATER COMPANY, INC.


By:  

 Its:
Chief Financial Officer




--------------------------------------------------------------------------------

SCHEDULE 4.04


LITIGATION






None



--------------------------------------------------------------------------------

SCHEDULE 8.01


WRITTEN NOTICE AND TELEPHONIC COMMUNICATIONS


If to CoBank, to:


CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Facsimile:  (303) 740-4002
E-Mail: bervin@cobank.com
Attention:  Energy & Water Group


If to Artesian, to:
Artesian Water Company, Inc.
664 Churchmans Road
Newark, DE 19702
Facsimile: (302) 453-6957
E-Mail: dspacht@artesianwater.com
Attention: Chief Financial Officer







--------------------------------------------------------------------------------

ARTESIAN WATER COMPANY, INC.
SECRETARY'S CERTIFICATE


Reference is made to the following documents between Artesian Water Company,
Inc. (the "Company") and CoBank, ACB ("CoBank"): (1) Amended and Restated
Revolving Credit Agreement dated as of September 28, 2017 (the "Credit
Agreement"); and (2) various instruments and documents furnished in connection
therewith (collectively, the "Credit Documents"). Capitalized terms used in this
Certificate and not defined herein shall have the meanings given to those terms
in the Credit Agreement. This Certificate is being furnished pursuant to the
Credit Agreement.


I, Joseph A. DiNunzio, in my capacity as Secretary of the Company, and in
connection with the transaction contemplated by the Credit Documents, hereby
certify to CoBank that:


1. The execution, delivery, and performance of the Credit Documents were duly
authorized by the Board of Directors of the Company pursuant to resolutions
adopted on September 24, 2017 (the "Resolutions"), and the Resolutions are still
in force and effect as of the date hereof;


2. Attached hereto as Exhibit A is a true, current and complete copy of the
Resolutions;


3. Attached hereto as Exhibit B are the names, titles, and true ink signatures
of the officers of the Company that are authorized to sign the Credit Documents
on behalf of the Company;


4. Attached hereto as Exhibit C  is a copy, certified by the Secretary of State
of Delaware, of the Certificate of Incorporation of the Company. The attached
copy of the Certificate of Incorporation is a correct and complete copy of the
Certificate of Incorporation of the Company, as amended to the date hereof.


4. Attached hereto as Exhibit D is a current, correct and complete copy of the
By-laws of the Company, as amended to the date hereof.


5. Attached hereto as Exhibit E is a good standing certificate for the Company
issued by the Secretary of State of the State of Delaware.


6. I know of no proceeding for the dissolution or liquidation of the Company or
threatening its existence.


IN WITNESS WHEREOF, I have hereunto set my hand as of this 28th day of
September, 2017.


______________________________________







--------------------------------------------------------------------------------



EXHIBIT A


RESOLUTION OF THE BOARD OF DIRECTORS
of
ARTESIAN WATER COMPANY, INC.
Newark, Delaware


WHEREAS, Artesian Water Company, Inc. (" Company"), under its certificate of
incorporation and bylaws has full power and authority to borrow money and to
secure the same with its own property and property delivered to it for marketing
or otherwise; and


WHEREAS, all prerequisite acts and proceedings preliminary to the adoption of
these Resolutions have been taken and done in due and proper form, time and
manner;


NOW, THEREFORE, BE IT RESOLVED, that each of the Treasurer & Chief Financial
Officer and the Executive Vice President & Secretary (collectively, the
"Officers") of the  Company are jointly and severally authorized and empowered
to obtain for and on behalf of the  Company from time to time, from CoBank, ACB
("CoBank"), a loan or loans or other financial accommodations not exceeding the
principal sum of TWENTY MILLION DOLLARS (including, without limitation, letters
of credit, note purchase agreements and bankers acceptances) (collectively, a
"Loan") under these Resolutions; and for such purposes: (1) to execute such
application or applications (including exhibits, amendments and/or supplements
thereto) as may be required for all borrowings; (2) to obligate the  Company to
pay such rate or rates of interest as the Officers so acting shall deem proper,
and in connection therewith to purchase such interest rate risk management
products as may be offered from time to time by CoBank; (3) to obligate the 
Company to such other terms and conditions as the Officers so acting shall deem
proper; (4) to obligate the  Company to make such investments in CoBank as
required by CoBank; (5) to execute and deliver to CoBank or its nominee all such
written loan agreements, documents and instruments as may be required by CoBank
in regard to or as evidence of any Loan made pursuant to the terms of these
Resolutions; (6) to pledge, grant a security interest or lien in, or assign all
equity in CoBank that the Company may now or hereafter own as security for any
or all obligations (past, present and/or future) of the  Company to CoBank; (7)
from time to time extend, amend, renew or refinance any such Loan; (8) to
reborrow from time to time, subject to the provisions of these Resolutions, all
or any part of the amounts repaid to CoBank on any Loan made pursuant hereto
(whether for the same or a different purpose); (9) to execute and deliver to
CoBank an Electronic Commerce Master Service Agreement, a separate Service
Agreement for each different service requested by the  Company, and such other
agreements, addenda, documents or instruments as may be required by CoBank in
the event that the  Company elects to use CoBank's electronic banking system
(the "System"); (10) to execute and deliver to CoBank any agreements, addenda,
authorization forms and other documents or instruments as may be required by
CoBank in the event that the  Company elects to use any services or products
related to the Loan that are offered by CoBank now or in the future, including
without limitation an automated clearing house (ACH) service; (11)  to direct
and delegate to designated employees of the  Company the authority to direct, by
written or telephonic instructions or electronically, if the  Company has agreed
to use the System for such purpose, the disposition of the proceeds of any Loan
authorized herein or any property of the  Company at any time held by CoBank;
and (12) to delegate to designated employees of the  Company the authority to
request by telephonic or written means or electronically, if the  Company has
agreed to use the System for such purpose, loan advances and/or other financial
accommodations, and in connection therewith, to fix rates and agree to pay
fees.  In the absence of any direction or delegation authorized in (11) or (12)
above, all existing directions and/or delegations shall remain in full force and
effect and shall be applicable to any Loan authorized herein.


RESOLVED FURTHER, That each of the Officers are hereby jointly and severally
authorized to:  (1) establish a Cash Investment Services Account at CoBank;
(2) make such investments therein as any Officer shall deem proper; (3) direct
by written or telephonic instructions or electronically, if the  Company has
agreed to use the System for such purposes, the disposition of the proceeds
therein;  (4) delegate to designated employees of the  Company the authority set
forth in (2) and (3) above; and (5) execute and deliver all documents and
agreements necessary to carry out this authority.


RESOLVED FURTHER, That each of the Officers are hereby jointly and severally
authorized and directed to do and/or cause to be done, from time to time, all
things which may be necessary and/or proper for the carrying out of the terms of
these Resolutions.


RESOLVED FURTHER, That all prior acts by the Officers or other employees or
agents of the  Company to accomplish the purposes of these Resolutions are
hereby approved and ratified.


RESOLVED FURTHER, That any Officer of the  Company is hereby authorized and
directed to cast the ballot of the  Company in any and all proceedings in which
the  Company is entitled to vote for the selection of a member of CoBank's board
of directors or for any other purpose.


RESOLVED FURTHER, That these Resolutions shall remain in full force and effect
until a certified copy of a duly adopted resolution effecting a revocation or
amendment, as the case may be, shall have been received by CoBank.  The
authority hereby granted shall apply with equal force and effect to the
successors in office of the Officers herein named.


RESOLVED FURTHER, That the Secretary or any Assistant Secretary of the  Company
is hereby authorized and directed to certify to CoBank a copy of these
Resolutions, the names and specimen signatures of the present Officers above
referred to, and if and when any change is made in the personnel of any said
Officers, the fact of such change and the name and specimen signatures of the
new Officers.  CoBank shall be entitled to rely on any such certification until
a new certification is actually received by CoBank.


CERTIFICATE


The undersigned, a Secretary of the  Company, hereby certifies that the Board of
Directors, at a meeting duly called, noticed, convened and held on the 24th day
of September , 2017, at which a quorum was present, did adopt the foregoing
resolutions and that said resolutions have not been revoked or amended in any
way.


Dated this 28th day of September, 2017.




By:
             






--------------------------------------------------------------------------------



EXHIBIT B


ARTESIAN WATER COMPANY, INC.
INCUMBENCY CERTIFICATE


The undersigned, as Secretary of the Company named below, hereby certifies that
the following persons are the current, duly elected or appointed Officers
enumerated in applicable Resolutions of the Company's Board of Directors and
that the following are the specimen signatures of those Officers:


OFFICERS




CHIEF FINANCIAL OFFICER & TREASURER
 
EXECUTIVE VICE PRESIDENT & SECRETARY
 
__________________________________________________
 
 
__________________________________________________
Signature
 
Signature
 
__________________________________________________
 
 
________________________________________________
TYPE or PRINT name
 
 
TYPE or PRINT name
 



Dated this 28th day of September, 2017. Change of address?    Yes     No


_____________________________________ Artesian Water Company, Inc.
Secretary 664 Churchmans Road
Newark, Delaware  19702
Annual Meeting Month:  _______________ Phone: (302) 453-6912
Fax No: 302-453-6957

--------------------------------------------------------------------------------





NOTICE TO BORROWER




THE FOLLOWING DISCLOSURE RELATES TO THE AT RISK NATURE OF THE EQUITY INVESTMENT
REQUIRED AS A CONDITION TO AN EXTENSION OF CREDIT.  PLEASE READ THESE MATERIALS
CLOSELY WHEN EVALUATING THE PROPOSED CREDIT TERMS.


You have received, or the bank has made available to you, the bank's most recent
annual report, the most recent quarterly report, a copy of the Bylaws, and a
copy of the current Capital Plan.


As a condition to the extension of credit, borrowers are required to own equity
in the bank.  Equity ownership requirements are established by the board of
directors from time to time as set forth in the Capital Plan.  Currently the
Capital Plan requires each active stockholder to own a minimum investment of the
bank's capital of $1,000 or 2 percent of the loan, whichever is less.  After
this minimum level is achieved, all future capitalization requirements will be
made through retained patronage earnings and no additional out-of-pocket equity
purchases beyond the initial investment will be required.  Equity of owners
whose current investment is above target level will be available for retirement
until the target equity level is reached.  The Capital Plan may be amended from
time to time by the board of directors.  Such amendments may increase the amount
of capital required to be invested to maintain a loan.


Equity will be retired and patronage distributions will be made in accordance
with the Bylaws and Capital Plan, as may be amended from time to time.


ALL EQUITY IN THE BANK:  (1) IS RETIREABLE ONLY AT THE DISCRETION OF THE BOARD
OF DIRECTORS AND THEN ONLY IF MINIMUM CAPITAL STANDARDS ESTABLISHED BY LAW ARE
MET; AND (2) IS AN INVESTMENT IN THE BANK THAT IS AT RISK AND SHOULD NOT BE
CONSIDERED EQUIVALENT TO A COMPENSATING BALANCE.  AT PRESENT, THE BANK MEETS ITS
MINIMUM CAPITAL STANDARDS AND KNOWS OF NO REASON WHY IT SHOULDN'T CONTINUE TO
MEET THOSE STANDARDS ON THE BANK'S NEXT EARNINGS DISTRIBUTION DATE.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORM OF CLOSING OFFICER'S CERTIFICATE


TO: COBANK, ACB
FROM: ARTESIAN WATER COMPANY, INC.
DATE: September 28, 2017

SUBJECT:
CLOSING OFFICER'S CERTIFICATE.

Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement dated as of September 28, 2017 (the "Credit Agreement"), between
ARTESIAN WATER COMPANY, INC. (the "Company") and COBANK, ACB ("Lender").
Capitalized terms used in this certificate and not defined herein shall have the
meanings given to those terms in the Credit Agreement.
I am the _______________________________2 of the Company and am furnishing this
Certificate to you pursuant to Section 3.01 of the Credit Agreement.
To induce CoBank to extend credit under the Credit Agreement, I hereby certify
that each of the representations and warranties set forth in the Credit
Agreement are true and correct as of the date hereof.  Without limiting the
foregoing, the Company is operating its business in compliance with the terms of
the Credit Agreement and no Default or Event of Default exists.


(Signature)


(Print Name)
________________________________
(Title)



--------------------------------------------------------------------------------

2 Must be from the Treasurer or Controller Chief Financial Officer

--------------------------------------------------------------------------------

AMENDED AND RESTATED
PROMISSORY NOTE


$20,000,000.00 Denver, Colorado
September 28, 2017


FOR VALUE RECEIVED, ARTESIAN WATER COMPANY, INC., a Delaware corporation (the
"Company") HEREBY PROMISES TO PAY to CoBank, ACB ("CoBank"), or its assigns, in
lawful money of the United States and in immediately available funds, on the
"Maturity Date" (as defined in the Amended and Restated Revolving Credit
Agreement referred to below) the principal amount of TWENTY  MILLION AND NO/100
DOLLARS ($20,000,000.00), or, if less, the aggregate unpaid principal amount of
all Loans (as defined in the Revolving Credit Agreement referred to below) made
by CoBank to the Company pursuant to the Revolving Credit Agreement and
outstanding on the Maturity Date , whichever is less.  The Company also promises
to pay interest on the unpaid principal balance of the Loans for the period such
balance is outstanding in like money, at the rates of interest, at the times,
and calculated in the manner, set forth in the Amended and Restated Revolving
Credit Agreement.  All payments made hereunder shall be made at the times and in
the manner set forth in the Revolving Credit Agreement.
The Company hereby authorizes CoBank to endorse on a schedule to this Note: (i)
the amount of all Loans; (ii) the interest rate elections made with respect
thereto; and (iii) all payments of principal and interest in respect of such
Loans, which endorsements, absent proof of error, shall be conclusive as to the
outstanding principal amount of, and accrued and unpaid interest on, the Loans;
provided however, that the failure to make such notation with respect to any
Loan or payment shall not limit or otherwise affect the obligation of the
Company under the Revolving Credit Agreement or this Note.
This is the Note referred to in that certain Amended and Restated Revolving
Credit Agreement, dated as of September 28, 2017, by and between the Company and
CoBank, as amended from time to time (the "Amended and Restated Revolving Credit
Agreement"), to evidence the Loans made by CoBank thereunder, all of the terms
and provisions of which are hereby incorporated by reference. All capitalized
terms used herein and not defined herein shall have the meanings given to them
in the Amended and Restated Revolving Credit Agreement.
The Amended and Restated Revolving Credit Agreement provides for the
acceleration of the maturity of principal upon the occurrence of an Event of
Default and for prepayments on the terms and conditions specified therein.
The Company hereby waives presentment for payment, demand, notice of protest,
notice of dishonor, and any other notice or formality with respect to this Note,
and all defenses on the ground of delay or of any extension of time for payment
hereof which may, without obligation, hereafter be given by the holder hereof.
Except to the extent governed by applicable federal law, this Note shall be
governed by, and interpreted and construed in accordance with, the laws of the
State of Delaware, without reference to choice of law doctrine.
ARTESIAN WATER COMPANY, INC.


By:  
Name: 
Title: 

--------------------------------------------------------------------------------

SCHEDULE TO REVOLVING CREDIT NOTE



--------------------------------------------------------------------------------


